PER CURIAM.
Appellant seeks review of an order which denied his - mandamus as time-barred under section 95.11(8), Florida Statutes. He argues, among other things, that the circuit court erroneously computed the time for filing of a mandamus petition and that therefore dismissal of the mandamus petition was incorrect. The ap-pellee has notified this court that it agrees and concedes error. We find this concession to be well-taken and accordingly the order is reversed and the cause is remanded for further proceedings.
REVERSED and REMANDED.
VAN NORTWICK, LEWIS, and ROBERTS, JJ., concur.